NO. 12-11-00083-CR

                           IN THE COURT OF APPEALS

            TWELFTH COURT OF APPEALS DISTRICT

                                           TYLER, TEXAS

DONNIE RAY THOMAS,                                         §     APPEAL FROM THE 114TH
APPELLANT

V.                                                         §     JUDICIAL DISTRICT COURT OF

THE STATE OF TEXAS,
APPELLEE                                                   §     SMITH COUNTY, TEXAS


                                         MEMORANDUM OPINION
                                             PER CURIAM
         Appellant pleaded guilty to possession of a controlled substance. We have received the
trial court's certification showing that this is a plea bargain case and Appellant has no right to
appeal. See TEX. R. APP. P. 25.2(d). The certification is signed by Appellant and his trial
counsel. Additionally, Appellant’s appellate counsel has notified us that based on the controlling
law, he is of the opinion that this court does not have jurisdiction of the appeal and therefore the
appeal must be dismissed. Accordingly, the appeal is dismissed for want of jurisdiction.
Opinion delivered March 16, 2011.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                              (DO NOT PUBLISH)